Day, J.
In our opinion the petitioner should have been permitted to intervene and defend. Section 2930 of the Revision, 2683 of the Code of 1873, provides that “Any person who has an interest in the matter in litigation, in the success of either of the parties to the action, or against both, may become a party to an action between other persons, either by joining the plaintiff in claiming what is sought by the petition, or by uniting with the defendant in resisting the claim of the plaintiff, or by *75demanding anything adversely to both the plaintiff and defendant, either before or after issue has been joined in the cause, and before the trial commences.” It is true a party, simply because he is a tax payer, has not such an interest in a litigation to which a county is defendant, as will entitle him to intervene and defend. Cornell College v. Iowa County, 32 Iowa, 520. It is the duty of the Board of Supervisors to appear on behalf of their respective counties, and .to defend them in actions instituted against them. And if this duty is discharged in good faith the interests of the tax payers will be protected without active interposition upon their part. When, however, the Board of Supervisors instead of faithfully discharging the trust reposed in them, and defending the county against unjust demands collude and conspire with the opposite party to procure judgments against the county, the rights of tax payers will be placed in great jeopardy unless they are permitted to appear, and make the defense which it is the duty of the Board of Supervisors to make, but which they corruptly refuse to interpose. The right of a tax payer to intervene, under the section above named, depends upon his having an interest in the matter in litigation.
That he has such interest, when it is sought to recover an unjust judgment against the county, which must be discharged in part by taxes upon his property, and when the Board of Supervisors join with the plaintiff to aid him in procuring the judgment, does not it seems to us admit of serious question.. The court erred in striking the petition of intervention from the files.
REVERSED.